DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.
The submitted Claim and Abstract sheets include introduction pages 1 and relationship to the provision Application which do not belong. Both, claim and abstract   of the invention should start from the first pages without any introduction or relation to other papers. Applicant should provide the claim sheet in the response with appropriate format and replacement abstract sheet. See further instructions:
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).

Specification: 37 C.F.R. 1.52   Language, paper, writing, margins, compact disc specifications.
  The specification (including the abstract and claims) for other than reissue applications and reexamination or supplemental examination proceedings, and any amendments for applications (including reissue applications) and reexamination proceedings to the specification, except as provided for in §§ 1.821  through 1.825, must have:
(i) Lines that are 1 1/2 or double spaced;
(ii) Text written in a nonscript type font (e.g., Arial, Times Roman, or Courier, preferably a font size of 12) lettering style having capital letters which should be at least 0.3175 cm. (0.125 inch) high, but may be no smaller than 0.21 cm. (0.08 inch) high (e.g., a font size of 6); and
(iii) Only a single column of text.
(3) The claim or claims must commence on a separate physical sheet or electronic page (§ 1.75(h) ).
(4) The abstract must commence on a separate physical sheet or electronic page or be submitted as the first page of the patent in a reissue application or reexamination or supplemental examination proceeding (§ 1.72(b) ).
(5) Other than in a reissue application or reexamination or supplemental examination proceeding, the pages of the specification including claims and abstract must be numbered consecutively, starting with 1, the numbers being centrally located above or preferably below, the text.
(6) Other than in a reissue application or reexamination or supplemental examination proceeding, the paragraphs of the specification, other than in the claims or abstract, may be numbered at the time the application is filed, and should be individually and consecutively numbered using Arabic numerals, so as to unambiguously identify each paragraph. The number should consist of at least four numerals enclosed in square brackets, including leading zeros (e.g., [0001]). The numbers and enclosing brackets should appear to the right of the left margin as the first item in each paragraph, before the first word of the paragraph, and should be highlighted in bold. A gap, equivalent to approximately four spaces, should follow the number. Nontext elements (e.g., tables, mathematical or chemical formulae, chemical structures, and sequence data) are considered part of the numbered paragraph around or above the elements, and should not be independently numbered. If a nontext element extends to the left margin, it should not be numbered as a separate and independent paragraph. A list is also treated as part of the paragraph around or above the list, and should not be independently numbered. Paragraph or section headers (titles), whether abutting the left margin or centered on the page, are not considered paragraphs and should not be numbered.
Note: A substitute specification pursuant to 37 CFR 1.125(a):
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to non-statutory subject matter.  The claims 1, 2 and 4 do not fall within at least one of the four categories of patent eligible subject matter because the claimed embodiments “Computer Object detection models and algorithm” and “Software application” of claims 1, 2 and 4, do not belong to any of the statutory categories specified above. Therefore, the claims do not meet the requirements 101 and hence are non-statutory. 
Applicant may overcome this rejection by reformatting the language of the claims to include e.g. “An object detection method/process to recognize individual lumber pieces in an electronic image comprising: . . .” or “An object detection device/system to particularly recognize individual lumber pieces in an electronic image comprising: . . .”, etc.
The claimed invention is directed to non-statutory subject matter.  The claim 3 does not fall within at least one of the four categories of patent eligible subject matter because the claimed embodiment “Algorithms and methods to . ..” of claim includes both an Algorithm which is non-statutory and a method which is statutory. When the claim includes both statutory and no-statutory subject matter, the claim is deemed non-statutory. Therefore, the claim does not meet the requirements 101 and hence is non-statutory. Applicant should follow the similar exemplary claim formatting cited above in item 3 to overcome the rejection. 
In the event Applicant is seeking to claim a software as in an algorithm, the claim language should be reformatted to include:
“A non-transitory computer-readable medium having stored thereon a program/software/instructions (in any one of the alternatives) to convert and calculate object dimensions in the method of claims 1 or 2, wherein the program/software/instructions comprises/includes . . . .”.
The claimed invention is directed to non-statutory subject matter.  The claims 4 and 5 do not fall within at least one of the four categories of patent eligible subject matter because the claimed embodiment “Software application” in claim 4 is non-statutory for not belonging to any of the statutory categories above. Therefore, the claim does not meet the requirements 101 and hence is non-statutory. 
Claim 5 depends from a non-statutory claim and does not add any language to remedy the deficiencies of claim 4 and is hence non-statutory itself.
In the event Applicant is seeking to claim a software as in an algorithm in claim 4, the claim language should be rewritten to include:
“A non-transitory computer-readable medium having stored thereon a program/software/instructions (in any one of the alternatives) to convert and calculate object dimensions, wherein the program/software/instructions comprises/includes . . . .”.
Claim 5 should be rewritten to refer to claim 4 appropriately as:
“The computer readable-medium of claim 4, wherein (or further comprising:). . .”.

Claim Objections
Claim 3 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim 3 refers to both claim 1 and 2. A multiple dependent claim shall refer to such other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim 3 has not been further treated on the merits. Applicant, in view of the limited number of claims presented, may draft separate dependent claims 3 to refer back to claims 1 and 2. See note below for further guidance.
Note: See MPEP § 607 for additional information regarding fees. In addition to the basic filing fee, the search fee, the examination fee, and the application size fee required under 37 CFR 1.16, the prescribed filing fee (37 CFR 1.51(b)(4) ) may include additional fees for filing more than 3 independent claims (37 CFR 1.16(h) ), for filing a total of more than 20 claims (37 CFR 1.16(i) ), or for filing a multiple dependent claim (37 CFR 1.16(j) ).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim. The recitation “such models and algorithms not being limited to particular platform, library, or tool set . . .” in claim 1 is a broad limitation and therefore the meets and bounds of the claim are unclear. Therefore, this language is vague and confusing because it is unclear what feature or element is further limited by this language. Applicant may claim the different platforms as dependent claims.
Claims 2-3 depend from a indefinite base claim and are thus themselves indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0193561 A1 to Leordeanu et al (hereinafter ‘Leordeanu’).
Regarding claim 1, Leordeanu discloses a computer Object Detection models and algorithms to particularly recognize individual lumber pieces in an electronic image (Para [0027], wherein through use of the camera on the handheld device, the handheld device is configured to identify the rows of lumber using a horizontal projection of the transformed image and identifies vertical divisions in each row using a vertical projection.), detect and measure their dimensions, including their widths (Para [0080], wherein based on the image, the appropriate homographic transform may be determined from the reference object 1000, the boards can be measured and, based on the reference object's known size, real-life dimensions can be computed. as size inherently includes the width of the lumber); such models and algorithms not being limited to a particular platform, library, or tool set in the art of Artificial Intelligence (AI) computer vision object detection (This limitation is treated as the intended use of the invention and is not given a patentable weight). 
Regarding claim 2, Leordeanu discloses computer Object Detection models and algorithms to recognize individual items of inventory consisting of three dimensions, via an electronic image (Para [0027], wherein through use of the camera on the handheld device, the handheld device is configured to identify the rows of lumber, as the three dimensional object, using a horizontal projection of the transformed image and identifies vertical divisions in each row using a vertical projection.), detect their dimensions, and measure volume and count for purposes of stock identification and control (Para [0085], wherein the transformed image and/or mapping of pixels to real life dimensions can then be used by the handheld device 100 as part of the process for detecting, counting, and measuring the number of boards in the bundle 120.).
Regarding claim 4, Leordeanu discloses software application, providing the capability to take pictures, process the image data in detecting objects (Para [0032], wherein the image capture subsystem 110 includes a physical image capture component as well as software and/or firmware for controlling the image capture device) for measuring, identify (Para [0080, wherein based on the image, the appropriate homographic transform may be determined from the reference object 1000, as identifying, the boards can be measured and, based on the reference object's known size, real-life dimensions can be computed.), organize, and manage product images with type, quality, quantity data (Para [0102], wherein the handheld device 100 can count the number of boards and measure the size of each. From this information, other properties may be calculated. For example, if the type of material and length of the boards is known, the weight of the bundle can be approximated and Para [0109], wherein the apparatus, methods, and computer program products provide improvements in computer vision, inventory management systems, image analysis, and other areas.) including ability to transmit, upload, and share its data (Para [0093], wherein the handheld device 100 may send the image to the remote server for processing and receive back the output of the one or more algorithms.); such software application running on various available platforms (This feature is treated as intended use and hence will not be given a patentable weight).

Regarding claim 5, Leordeanu discloses presentation of the measured and counted data in detail and summary form upon completion of the detections, on the mobile platform, as well as other computing platforms, in display on screen and printed format (Para [0102], wherein thus, the handheld device 100, as the mobile platform including display 1510 in Fig. 15, can count the number of boards and measure the size of each. From this information, other properties may be calculated. For example, if the type of material and length of the boards is known, the weight of the bundle can be approximated.).

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is is rejected under 35 U.S.C. 102(a)(2) as anticipated by Leordeanu or, in the alternative, under 35 U.S.C. 103 as obvious over US 2022/0148152 A1 to Hyatt et al (hereinafter ‘Hyatt’).
Regarding claim 3, Leordeanu discloses algorithms and methods to convert and calculate detected object dimensions to real world actual measured values in imperial or metric units, i.e. inches or millimeters, or other units, compute individual and total volumes based on unit of measure in use (Para [0080], wherein based on the image, the appropriate homographic transform may be determined from the reference object 1000, the boards can be measured and, based on the reference object's known size, real-life dimensions can be computed. inherently as either in imperial or metric units). In as much as Applicant disagrees with the Examiner’s interpretation of the real-life dimensions, Hayatt specifically discloses determining measuring dimensions of an object in an image based on metric or imperial standards (Para [0054], wherein a minimal detectable defect size (which may be the initial expected minimal detectable size of the system or an updated size), as the dimensions of an object, can also be calculated and presented to the user in non-pixel units, such as size units, e.g., metric and/or imperial units.). Leordeanu and Hyatt are combinable because the they both disclose lumber image processing. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the measuring dimensions of an object in an image based on metric or imperial standards, of Hyatt’s method with Leordeanu’s so that to be able inspect the lumber accordingly (Para [0011]).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERVIN K NAKHJAVAN whose telephone number is (571)272-5731. The examiner can normally be reached Monday-Friday 9:00-12:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Lefkowitz can be reached on (571)272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERVIN K NAKHJAVAN/           Primary Examiner, Art Unit 2662